Mr. Justice Dever delivered the opinion of the court. 2. Negligence, § 28*—when oumer is not guilty of negligence in maintenance and operation of natatorium. In an action to recover damages for death while deceased was swimming in defendant’s natatorium, evidence held to show there was no negligence on the part of the defendant in the equipment or operation of his natatorium, notwithstanding there was much noise and shouting going on just before and at the time deceased met his death from thirty-five boys swimming in the place; signs as to the depths of the water and warning signs as to safety being placed in the tank, and two life guards being stationed there, and efforts being promptly made by them to recover the deceased from the water and to resuscitate him with the aid of a pulmotor. 3. Death, § 67*—when verdict for damages for is inadequate. A verdict of five hundred dollars, in an action to recover damages for death, held to he so wholly inadequate as compensation as to indicate that the jury were not guided by any principle of law or justice applicable to the facts, but by sympathy.